COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Riocan America Management Inc. as              §               No. 08-17-00074-CV
  Managing Agent for Las Palmas Dunhill,
  L.P., and Las Palmas Riocan LP f/k/a Las       §                 Appeal from the
  Palmas Dunhill, L.P.,
                                                 §                384th District Court
                        Appellants,
                                                 §             of El Paso County, Texas
  v.
                                                 §               (TC# 2014DCV0623)
  Mirka L. Serrato d/b/a Ay Tenampa and
  Serrma, LLC,                                   §

                        Appellee.                §

                                                 §
                                            ORDER

       On April 10, 2017 this Court issued an order for mediation referral. The order required the

parties to make any objection to referral within ten days of the order. On April 18, 2017 Appellee

timely filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record shall now be filed in this Court on or before May 18, 2017.

        IT IS SO ORDERED this 18th day of April, 2017.



                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.